DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the Amendments submitted on 12/28/2020 wherein claims 1-20 are pending and ready for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 8-11 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (U.S. Pub. No. 20040148147A1) in view of Benson (U.S. Pub. No. 20120010865A1) in further view of McLellan et al. (here after McLellan) (U.S. Pub. No. 20140310634A1).

Regarding independent claim 1 Martin teaches:
	A computer-implemented method for estimating a well design as a function of position in a subsurface volume of interest based on a reservoir productivity parameter, the method being implemented in a computer system that includes one or more physical computer processors, non-transient electronic storage, and (Martin, ¶ 0002 line 1-5, “predictive modeling” reads on “estimating a well design,” “ín-situ hydrocarbon reservoirs” reads on “function of position in a subsurface volume of interest,” ¶ 0056 line 15-18 “parameterized model may be executed on a computer” reads on “method being implemented in a computer system,” (fig 1B illustrates a computer based system which would include processors, non-transient electronic storage, and display for GUI), the method comprising: 
	obtaining, from the non-transient electronic storage, refined production parameter values corresponding to multiple production parameters that characterize subsurface production features that affect reservoir productivity as a function of position in the subsurface volume of interest (Martin, ¶ 0139 line 1-7, “receiving or storing instructions and/or data … upon a carrier medium” reads on “obtaining, from the non-transient electronic storage…” (¶ 0041 line 8-13) gives examples of different types of “input values” which are a “function of position in the subsurface volume of interest,” (¶ 0042 line 1-6) “input values” “determine the “multiple production parameters” (¶ 0043 line 8-11) “constrained optimization on the plurality of model parameters” reads on “refined production parameter values”); 	
	obtaining, from the non-transient electronic storage, multiple well designs specifying multiple design parameter values for one or more design parameters as a function of position in the subsurface volume of interest (Martin, ¶ 0066, line 1-2, fig 4 shows multiple wells in a field, (¶ 0043 line 8-11) “model” reads on “well design,” each well has its own “model,” “plurality of model parameters” reads on “multiple design parameter values”); 
	obtaining, from the non-transient electronic storage, a productivity algorithm, the productivity algorithm having been conditioned by training an initial productivity algorithm using well design training data, wherein the well design training data includes (i) the refined production parameter values in the subsurface volume of interest, (ii) multiple sets of well designs in the subsurface volume of interest and (iii) corresponding reservoir productivity values (Martin, ¶ 0060 line 1-7, “optimization techniques” reads on “productivity algorithm,” “the modeled system e.g., the in-situ hydrocarbon reservoir” and fig 4 read on “multiple sets of well designs in the subsurface volume of interest,” meeting “production or business objectives” implies having the “corresponding reservoir productivity values”); 	
	generating, with the one or more physical computer processors, a best-fit function through a distribution of the multiple well designs and corresponding estimated reservoir productivity values generated from applying the productivity algorithm to the multiple well designs (Martin, ¶ 0056 line 15-18 “parameterized model may be executed on a computer”, fig 1B illustrates a computer based system which would include processors, ¶ 0136 line 1-14 “uses the scaling data as inputs to the model” reads on “estimated reservoir productivity values generated from,” “optimization algorithm” reads on “productivity algorithm,” “the “best fit” set of model parameters may be produced” reads on “generating … a best-fit function”) ; 
	parameterizing, with the one or more physical computer processors, the best-fit function based on a reservoir productivity parameter to generate multiple refined well designs, wherein a given refined well design specifies a refined design parameter value corresponding to a given design parameter as a function of position in the subsurface volume of interest (Martin, ¶ 0136 line 10-17 “parameterized model” reads on “parameterizing . . . the best-fit function,” “generate resultant data … with the resultant data to achieve desired results” reads on “specifies a refined design parameter value,” (¶ 0122 line 1-3) “parameterize an aggregate model” reads on “generate multiple refined well designs,” ( ¶ 0040 line 3-7) “parameterization of a compact empirical model of an in-situ hydrocarbon reservoir” reads on “given design parameter as a function of position in the subsurface volume of interest”); 
	Martin does not teach:
	generating, with the one or more physical computer processors, a representation of an estimated well design as a function of position in the subsurface volume of interest using visual effects to depict at least a portion of the refined design parameter values;
	Benson teaches:
	generating, with the one or more physical computer processors, a representation of an estimated well design as a function of position in the subsurface volume of interest using visual effects to depict at least a portion of the refined design parameter values (Benson, ¶ 0095, “a display output of a geologic model” reads on “a representation of an estimated well design,” “porosity is modeled at well locations” reads on “depict at least a portion of the refined design parameter values,” (¶ 0049 lines 1-3) fig 14A  is a “cross-section” view of “a subsurface region” reads on “a function of position in the subsurface volume of interest”); and 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system of predictive modeling which includes parameterization of “stead-state empirical models of in-situ hydrocarbon reservoirs of reservoir quality characterization”  as disclosed by Martin (¶ 0002 line 1-5) by including a representation of an estimated well design as a function of position in the subsurface 
	The Martin/Benson combination does not teach:
	a graphical user interface
	displaying, via the graphical user interface, the representation displaying, via the graphical user interface, the representation.
	McLellan teaches:
	a graphical user interface (McLellan, ¶ 0004 line 4-6)
	displaying, via the graphical user interface, the representation  displaying, via the graphical user interface, the representation (McLellan, ¶ 0067 line 1-6, GUI displays the “production display” which reads on “the representation.”). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system of predictive modeling which includes parameterization of “stead-state empirical models of in-situ hydrocarbon reservoirs of reservoir quality characterization”  as disclosed by Martin (¶ 0002 line 1-5) by including the graphical user interface as taught by McLellan in order to provide “a method, apparatus, and program product that dynamically model fluid properties for an oil and gas production system” (McLellan, ¶ 0004 line 1-3).

 Regarding claim 2 Martin further teaches:
	the reservoir productivity parameter comprises one or more of cost-value threshold value and a maximum recovery threshold value (Martin, ¶ 0054 line 1-12, “the second objective function may be to maximize profits” leads to “operational constraints” that “reflect bounds or limitations” which would be the “cost-value threshold value and a maximum recovery threshold value”).

Regarding claim 3 Martin further teaches:
	the one or more design parameters comprise one or more of a completion size, proppant parameter value, a fracture fluid parameter value, a reservoir pressure parameter value, a porosity parameter value, a well spacing parameter, a well pump rate parameter, a casing perforation parameter, a perforation cluster spacing parameter, and a completion stage length parameter (Martin ¶ 0041 8-13, “injection rates” reads on “fracture fluid parameter,” “injection cell pressures” reads on “reservoir pressure,” “production rates” reads on “well pump rate,” (¶ 0075 line 1-6) “geological attributes such as permeability(porosity)” reads on “porosity”).

Regarding claim 4 Martin further teaches:
	parameterizing the best- fit function comprises deriving, with the one or more physical computer processors, the best-fit function based on the reservoir productivity parameter (Martin, ¶ 0060 line 1-9, “optimization techniques may be used to parameterize the system model” and “to meet a production or business objective” ¶ 0136 line “optimization algorithm” “update(s) the model parameters” and a “best fit set of model parameters may be produced” therefore “the best-fit function” is “based on the reservoir productivity parameter”) .

Regarding independent claim 8 Martin teaches:
	A system comprising: 

	a graphical user interface; and 
	one or more physical computer processors configured by machine-readable instructions to (Martin, fig 1B illustrates a computer based system which would include processors, non-transient electronic storage, and display for GUI, ¶ 0139 1-7): 
	obtain, from the non-transient electronic storage, refined production parameter values corresponding to multiple production parameters that characterize subsurface production features that affect reservoir productivity as a function of position in the subsurface volume of interest (Martin, ¶ 0139 line 1-7, “receiving or storing instructions and/or data … upon a carrier medium” reads on “obtaining, from the non-transient electronic storage…” (¶ 0041 line 8-13) gives examples of different types of “input values” which are a “function of position in the subsurface volume of interest,” (¶ 0042 line 1-6) “input values” “determine the “multiple production parameters” (¶ 0043 line 8-11) “constrained optimization on the plurality of model parameters” reads on “refined production parameter values”);  	
	obtain, from the non-transient electronic storage, multiple well designs specifying multiple design parameter values for one or more design parameters as a function of position in the subsurface volume of interest (Martin, ¶ 0066, line 1-2, fig 4 shows multiple wells in a field, (¶ 0043 line 8-11) “model” reads on “well design,” each well has its own “model,” “plurality of model parameters” reads on “multiple design parameter values”);
	obtain, from the non-transient electronic storage, a productivity algorithm, the productivity algorithm having been conditioned by training an initial productivity algorithm using well design training data, wherein the well design training data includes (i) the refined production parameter values in the subsurface volume of interest, (ii) multiple sets of well Martin, ¶ 0060 line 1-7, “optimization techniques” reads on “productivity algorithm,” “the modeled system e.g., the in-situ hydrocarbon reservoir” and fig 4 read on “multiple sets of well designs in the subsurface volume of interest,” meeting “production or business objectives” implies having the “corresponding reservoir productivity values”);    
	generate, with the one or more physical computer processors, a best-fit function through a distribution of the multiple well designs and corresponding estimated reservoir productivity values generated from applying the productivity algorithm to the multiple well designs (Martin, ¶ 0056 line 15-18 “parameterized model may be executed on a computer”, fig 1B illustrates a computer based system which would include processors, ¶ 0136 line 1-14 “uses the scaling data as inputs to the model” reads on “estimated reservoir productivity values generated from,” “optimization algorithm” reads on “productivity algorithm,” “the “best fit” set of model parameters may be produced” reads on “generating … a best-fit function”) ; 
	parameterize, with the one or more physical computer processors, the best-fit function based on a reservoir productivity parameter to generate multiple refined well designs, wherein a given refined well design specifies a refined design parameter value corresponding to a given design parameter as a function of position in the subsurface volume of interest (Martin, ¶ 0136 line 10-17 “parameterized model” reads on “parameterizing . . . the best-fit function,” “generate resultant data … with the resultant data to achieve desired results” reads on “specifies a refined design parameter value,” (¶ 0122 line 1-3) “parameterize an aggregate model” reads on “generate multiple refined well designs,” ( ¶ 0040 line 3-7) “parameterization of a compact empirical model of an in-situ hydrocarbon reservoir” reads on “given design parameter as a function of position in the subsurface volume of interest”) ; 
	Martin does not teach:
	generate, with the one or more physical computer processors, a representation of an estimated well design as a function of position in the subsurface volume of interest using visual effects to depict at least a portion of the refined design parameter values: and
	Benson teaches:
	generate, with the one or more physical computer processors, a representation of an estimated well design as a function of position in the subsurface volume of interest using visual effects to depict at least a portion of the refined design parameter values (Benson, ¶ 0095, “a display output of a geologic model” reads on “a representation of an estimated well design,” “porosity is modeled at well locations” reads on “depict at least a portion of the refined design parameter values,” (¶ 0049 lines 1-3) fig 14A  is a “cross-section” view of “a subsurface region” reads on “a function of position in the subsurface volume of interest”); and 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system of predictive modeling which includes parameterization of “stead-state empirical models of in-situ hydrocarbon reservoirs of reservoir quality characterization”  as disclosed by Martin (¶ 0002 line 1-5) by including a representation of an estimated well design as a function of position in the subsurface volume as taught by Benson in order to provide a model of a subsurface formation using “measurement-based values of a geologic attribute along at least one dimension of a subsurface formation as a function of position along the at least one dimension” (Benson ¶ 0027 line 2-5).
	The Martin/Benson combination does not teach:
	a graphical user interface
	display, via the graphical user interface, the representation.
	McLellan teaches:  
	a graphical user interface (McLellan, ¶ 0004 line 4-6)
	display, via the graphical user interface, the representation (McLellan, ¶ 0067 line 1-6, GUI displays the “production display” which reads on “the representation.”).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system of predictive modeling which includes parameterization of “stead-state empirical models of in-situ hydrocarbon reservoirs of reservoir quality characterization”  as disclosed by Martin (¶ 0002 line 1-5) by including the graphical user interface as taught by McLellan in order to provide “a method, apparatus, and program product that dynamically model fluid properties for an oil and gas production system” (McLellan, ¶ 0004 line 1-3).

Regarding claim 9:
	Claim 9 recites analogous limitations to claim 2 above and is therefore rejected on the same premise.

Regarding claim 10:
	Claim 10 recites analogous limitations to claim 3 above and is therefore rejected on the same premise.

Regarding claim 11
	Claim 11 recites analogous limitations to claim 4 above and is therefore rejected on the same premise.

Regarding independent claim 15 Martin teaches:
	A non-transitory computer-readable medium storing instructions for estimating a well design as a function of position in a subsurface volume of interest based on a reservoir productivity parameter, the instruction configured to, when executed: (Martin, ¶ 0139,  ¶ 0002 line 1-5, “predictive modeling” reads on “estimating a well design,” “in-situ hydrocarbon reservoirs” reads on “function of position in a subsurface volume of interest,” ¶ 0056 line 15-18 “parameterized model may be executed on a computer” reads on “instruction configured to, when executed”) 
	obtain, from the non-transient electronic storage, refined production parameter values corresponding to multiple production parameters that characterize subsurface production features that affect reservoir productivity as a function of position in the subsurface volume of interest (Martin, ¶ 0139 line 1-7, “receiving or storing instructions and/or data … upon a carrier medium” reads on “obtaining, from the non-transient electronic storage…” (¶ 0041 line 8-13) gives examples of different types of “input values” which are a “function of position in the subsurface volume of interest,” (¶ 0042 line 1-6) “input values” “determine the “multiple production parameters” (¶ 0043 line 8-11) “constrained optimization on the plurality of model parameters” reads on “refined production parameter values”); 	
	obtain, from the non-transient electronic storage, multiple well designs specifying multiple design parameter values for one or more design parameters as a function of position in the subsurface volume of interest (Martin, ¶ 0066, line 1-2, fig 4 shows multiple wells in a field, (¶ 0043 line 8-11) “model” reads on “well design,” each well has its own “model,” “plurality of model parameters” reads on “multiple design parameter values”); 
Martin, ¶ 0060 line 1-7, “optimization techniques” reads on “productivity algorithm,” “the modeled system e.g., the in-situ hydrocarbon reservoir” and fig 4 read on “multiple sets of well designs in the subsurface volume of interest,” meeting “production or business objectives” implies having the “corresponding reservoir productivity values”); 	
	generate, with the one or more physical computer processors, a best-fit function through a distribution of the multiple well designs and corresponding estimated reservoir productivity values generated from applying the productivity algorithm to the multiple well designs (Martin, ¶ 0056 line 15-18 “parameterized model may be executed on a computer”, fig 1B illustrates a computer based system which would include processors, ¶ 0136 line 1-14 “uses the scaling data as inputs to the model” reads on “estimated reservoir productivity values generated from,” “optimization algorithm” reads on “productivity algorithm,” “the “best fit” set of model parameters may be produced” reads on “generating … a best-fit function”); 
	parameterize, with the one or more physical computer processors, the best-fit function based on a reservoir productivity parameter to generate multiple refined well designs, wherein a given refined well design specifies a refined design parameter value corresponding to a given design parameter as a function of position in the subsurface volume of interest (Martin, ¶ 0136 line 10-17 “parameterized model” reads on “parameterizing . . . the best-fit function,” “generate resultant data … with the resultant data to achieve desired results” reads on “specifies a refined design parameter value,” (¶ 0122 line 1-3) “parameterize an aggregate model” reads on “generate multiple refined well designs,” ( ¶ 0040 line 3-7) “parameterization of a compact empirical model of an in-situ hydrocarbon reservoir” reads on “given design parameter as a function of position in the subsurface volume of interest”); 
	Martin does not teach:
	generate, with the one or more physical computer processors, a representation of an estimated well design as a function of position in the subsurface volume of interest using visual effects to depict at least a portion of the refined design parameter values: and
	Benson teaches:
	generate, with the one or more physical computer processors, a representation of an estimated well design as a function of position in the subsurface volume of interest using visual effects to depict at least a portion of the refined design parameter values (Benson, ¶ 0095, “a display output of a geologic model” reads on “a representation of an estimated well design,” “porosity is modeled at well locations” reads on “depict at least a portion of the refined design parameter values,” (¶ 0049 lines 1-3) fig 14A  is a “cross-section” view of “a subsurface region” reads on “a function of position in the subsurface volume of interest”); and 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system of predictive modeling which includes parameterization of “stead-state empirical models of in-situ hydrocarbon reservoirs of reservoir quality characterization”  as disclosed by Martin (¶ 0002 line 1-5) by including a representation of an estimated well design as a function of position in the subsurface volume as taught by Benson in order to provide a model of a subsurface formation using 
	The Martin/Benson combination does not teach:
	display, via the graphical user interface, the representation
	McLellan teaches:
	display, via the graphical user interface, the representation (McLellan, ¶ 0067 line 1-6, GUI displays the “production display” which reads on “the representation.”).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system of predictive modeling which includes parameterization of “stead-state empirical models of in-situ hydrocarbon reservoirs of reservoir quality characterization”  as disclosed by Martin (¶ 0002 line 1-5) by including the graphical user interface as taught by McLellan in order to provide “a method, apparatus, and program product that dynamically model fluid properties for an oil and gas production system” (McLellan, ¶ 0004 line 1-3).

Regarding claim 16:
	Claim 16 recites analogous limitations to claim 2 above and is therefore rejected on the same premise.  With regards to the non-transitory computer-readable medium, see claim 15 above.

Regarding claim 17:


Regarding claim 18:
	Claim 18 recites analogous limitations to claim 4 above and is therefore rejected on the same premise.  With regard to the non-transitory computer-readable medium, see claim 15 above. 

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Martin as modified as applied to claims 1, 8, and 15 respectfully, above, and further in view of Mohaghegh (U.S. Pub. No. 20160042272A1).

Regarding claim 5 Martin/McLellan combination does not teach:
	the refined production parameter values are generated by: 
	obtaining, from the non-transient electronic storage, subsurface data and well data corresponding to a subsurface volume of interest, wherein the subsurface data and the well data include production parameter values for multiple production parameters as a function of position in the subsurface volume of interest, thereby characterizing subsurface production features that affect the reservoir productivity; 
	Benson teaches:
	the refined production parameter values are generated by: 
(Benson, ¶ 0101 line 10-12, ¶ 0062 line 1-10 “properties within a geologic region or formation (or other stratigraphic element) as a function of position within the geologic region” reads on “subsurface data and well data corresponding to a subsurface volume of interest”, ¶ 0081 line 1-3, “other geologic properties or parameters” reads on “parameter values for multiple production parameters”); 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system of predictive modeling which includes parameterization of “stead-state empirical models of in-situ hydrocarbon reservoirs of reservoir quality characterization”  as disclosed by Martin (¶ 0002 line 1-5) by including a representation of an estimated well design as a function of position in the subsurface volume as taught by Benson in order to provide a model of a subsurface formation using “measurement-based values of a geologic attribute along at least one dimension of a subsurface formation as a function of position along the at least one dimension” (Benson ¶ 0027 line 2-5).
	The Martin/Benson/McLellan combination does not teach:
	obtaining, from the non-transient electronic storage, a parameter model, the parameter model having been conditioned by training an initial parameter model using training data, wherein the training data includes (i) the well data of one or more wells in the subsurface volume of interest, and (ii) the production parameter values for corresponding multiple production ;  
	using, with the one or more physical computer processors, the subsurface data and the well data to generate multiple production parameter maps, wherein a given production parameter map represents the production parameter values for a given production parameter as a function of time and position in the subsurface volume of interest; 
	applying, with the one or more physical computer processors, the parameter model to the multiple production parameter maps to generate refined production parameter values;
	Mohaghegh teaches:
	the refined production parameter values are generated by: 
	obtaining, from the non-transient electronic storage, a parameter model, the parameter model having been conditioned by training an initial parameter model using training data, wherein the training data includes (i) the well data of one or more wells in the subsurface volume of interest, and (ii) the production parameter values for corresponding multiple production parameters affecting productivity of the one or more wells as a function of position in the subsurface volume of interest   (Mohaghegh,¶ 0018 line 1-3, “memory” reads on “non-transient electronic storage,” (¶ 0018 line 1-21) “one or more training instructions” reads on “conditioned by training,” “trained with the first part of the set of measurement or objective data parameters” reads on “using training data,” “produce a ranking of each parameter and its respective effect on oil or gas well production from the well field” reads on “production parameter values for corresponding multiple production parameters affecting productivity of the one or more wells,” “producing a group of optimized settings for one or more of the parameters” reads on “a parameter model,” ¶ 0024 line 1-13 gives examples of different types of “parameters” which reads on “well data”);  
	using, with the one or more physical computer processors, the subsurface data and the well data to generate multiple production parameter maps, wherein a given production parameter map represents the production parameter values for a given production parameter as a function of time and position in the subsurface volume of interest (Mohaghegh, ¶ 0018 line 1-3, ¶ 0021 line 1-7, “parameters” reads on “subsurface data and the well data,” “probability distribution function of output from each the one or more locations” reads on “multiple production parameter maps,” ¶ 0024 gives examples of different types of “parameters”); 
	applying, with the one or more physical computer processors, the parameter model to the multiple production parameter maps to generate refined production parameter values (Mohaghegh, ¶ 0018 line 1-3, ¶ 0028 line 1-20, “data mining of a first part of a set of measurement or objective data parameters from existing oil or gas wells in the well field to produce a ranking of each parameter” reads on “multiple production parameter maps,” “calibrating and/or validating the model” reads on “generate refined production parameter values”); 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system of predictive modeling which includes parameterization of “stead-state empirical models of in-situ hydrocarbon reservoirs of reservoir quality characterization”  as disclosed by Martin (¶ 0002 line 1-5) by including the training data, the production parameter maps, and the refined production parameter values as taught by Mohaghegh in order to provide a “trained, history matched and validated AI-

Regarding claim 12:
	Claim 12 recites analogous limitations to claim 5 above and is therefore rejected on the same premise.

Regarding claim 19:
	Claim 19 recites analogous limitations to claim 5 above and is therefore rejected on the same premise.  With regard to the non-transitory computer-readable medium, see claim 15 above. 

Claims 6, 7, 13, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Martin as modified as applied to claims 5, 12, and 19 respectfully, above, and further in view of Knight et at. (hereafter Knight) (U.S. Pub. No. 20150284811A1).

Regarding claim 6 Martin/Benson/McLellan/Mohaghegh combination does not teach:	
	the parameter model comprises random forest machine learning.
	Knight teaches:
	the parameter model comprises random forest machine learning (Knight, ¶ 0409, line 1-3, “machine learning classification techniques” reads on “machine learning,” ¶ 0410, “model parameters” reads on “parameter model”, ¶ 0411, ¶ 0412, Knight teaches the classification technique of “random forest”).  


Regarding claim 7 the Martin/Benson/McLellan/Mohaghegh combination does not teach:
	wherein the production parameter values are filtered using a Pearson correlation matrix.
	Knight teaches:
	the production parameter values are filtered using a Pearson correlation matrix (Knight, ¶ 0401 line 1-10, “environmental metadata or variable” reads on “parameter values,” Knight teaches “Pearson correlation test”).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system of predictive modeling which includes parameterization of “stead-state empirical models of in-situ hydrocarbon reservoirs of reservoir quality characterization”  as disclosed by Martin (¶ 0002 line 1-5) by including the Pearson correlation matrix as taught by Knight in order to provide “novel and unique apparatus, systems and methods for monitoring, analyzing, planning and controlling the 

Regarding claim 13:
	Claim 13 recites analogous limitations to claim 6 above and is therefore rejected on the same premise.

Regarding claim 14:
	Claim 14 recites analogous limitations to claim 7 above and is therefore rejected on the same premise.

Regarding claim 20:
	Claim 20 recites analogous limitations to claim 6 above and is therefore rejected on the same premise.  With regard to the non-transitory computer-readable medium, see claim 15 above. 

Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive.

Regarding Claim Rejections – 35 U.S.C. § 112 page 11 of applicant’s remarks, based on the applicant’s arguments and the changes made to claims 1, 5, 8, 12, 15, and 19 the 35 U.S.C. 
§ 112(b) rejection has been withdrawn for claims 1, 5, 8, 12, 15, and 19.

Regarding Claim Rejections – 35 U.S.C. § 103 pages 12-17 of applicant’s argument. Examiner acknowledges applicant’s arguments. Applicant argues “the plurality of model parameters of Martin, whether perturbed or not, cannot apply to the two different types of claimed parameters: the refined production parameter values and the multiple design parameter values.”	
	Examiner respectfully disagrees.  Martin states in ¶ 0043 that “parameterizing a model may include using an optimizer to perform constrained optimization on the plurality of model parameters to satisfy an objective function (p subject to the derivative constraints” (¶ 0043 line 8-11).   Therefore, as stated in the rejection, the “constrained optimization on the plurality of model parameters” produces the “refined production parameter values” which correspond to, but are not, “multiple production parameters.”  Additionally, Martin states “operational constraints may optionally be determined that reflect bounds or limitations on the operation or behavior of the system.  For example, in one embodiment, the second objective function may be to maximize profits . . .” (¶ 0054 line 4-8).  Therefore through “operational constraints,” as discussed in 
¶ 0043, a new type of parameter can result.   Maximizing profits would be described by a production parameter (¶ 0054-¶ 0056).  
	In ¶ 0073 Martin states, regarding fig 4, that “Fig 4 illustrates a plan view of production and injection well in a field with a pressure model pattern for each well shown” (line 2-4).  Therefore each well has its own model with which it is associated.  A model for each well would be the same as a design for each well.   In ¶ 0040 Martin states “The model preferable has a plurality of model parameters or coefficients                         
                            p
                            =
                            
                                
                                    p
                                
                                
                                    0
                                
                            
                            .
                             
                             
                            .
                             
                             
                            .
                             
                            
                                
                                    p
                                
                                
                                    n
                                
                            
                        
                     for mapping model input to model output through a stored representation of the reservoir…”(line 7-10).  Again, in ¶ 0043 Martin parameterizing a model may include using an optimizer to perform constrained optimization on the plurality of model parameters . . .” (line 8-11).  Martin’s “plurality of model parameters” would read on “multiple design parameter values.”  Therefore “plurality of model parameters” and the “constrained optimization on the plurality of model parameters” are two different sets of parameter values just as “multiple design parameter values” and “refined production parameter values” are two different sets of parameter values.  
	Regarding applicant’s arguments concerned Benson, McLellan and the above issues, there is no need for Benson and McLellan to remedy the deficiencies of Martin as Martin is not deficient as shown above.
	
Regarding Dependent claims 2-7, 9-14, and 16-20, the above answers are sufficient to respond to the applicant’s arguments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Denise R Karavias whose telephone number is (469)295-9152.  The examiner can normally be reached on 7:00 - 3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.R.K./Examiner, Art Unit 2865